September 22, 1914. The opinion of the Court was delivered by
The principal question in this case, which is raised by the first exception, is decided by the case of Herbert
v. Griffith, 99 S.C. 1, 82 S.E. 986, recently filed.
The third exception is also sustained. The statute under which such bonds may be issued distinctly provides that, at the election for bonds, the commissioners of public works shall be elected, and prescribes their powers and duties. There is nothing in the act providing a commission form of government which expressly or impliedly abrogates that provision of the statute.
Judgment reversed. *Page 20